                                    Case 4:18-cv-00094-DN-DBP Document 1 Filed 12/13/18 Page 1 of 1
.rs 44 (Rev. 06/J 7)                                                                 CIVIL COVER SHEET
The .IS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the .Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (.'\Hil' JNS1'11UC'1JONS ON NliX/' l'AUJ,· 0/,. 1'/IJS H>llM.)
I. (a) PLAINTIFFS
                                                                                                                                  rfa~f~~fs~~I~ individual, KAWASAKI MOTORS CORP., U.S.A. a
    THE HORACE MANN COMPANIES                                                                                                     Delaware corporation; and KAWASAKI HEAVY INDUSTRIES, LTD., a
                                                                                                                                  Japanese corporation
      (b) County of Residence of First Listed Plaintiff                     _fulQg_§.Q!Q!l_ _ _ _ _ _                              County of Residence ofFirst Listed Defendant _ Washingi9n County
                                      (f,XC'li'P'l' JN U.S. l'LAIN1'1FI,. CASJiS)                                                                         (JN U.S. l'LAJN1'1FF CASKS' ONLY)
                                                                                                                                   NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                              THE TRACT or LAND INVOLVED.

      (C) Attorneys (l'irm Name, Address, and fo/ephone Number)                                                                     Attorneys (ifKnown)
    Gary L. Johrison & Jennifer H. Mastrorocco
    Richards Brandt Miller Nelson, P.O. Box 2465
    Salt Lake City, UT 84110-2465 I (801) 531-2000

II. BASIS OF JURISDICTION O'lacea11 "X"in011el!oxo111yJ                                                             III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in one uoxJbr Plain1(f}'
                                                                                                                               (For Diversity Cases Only)                                                           and One Rox.for Defcndm11)
0 I        LI .S. Government                     0 3 Federal Question                                                                                       PTF          DEF                                                       PTF       DEF
              Plaintiff                                   (U.S. Governmellf Not a Par~vJ                                  Citizen ofThis State              0 I              l:iJ: I      Incorporated or Principal Place            0 4     0 4
                                                                                                                                                                                            ofl3usiness In This State

n     2    u.s' Clovcrnmcnt                      IX 4   Diversity                                                         Citizen of Another State          I~ 2             0     2      Incorporated and Principal Place           0 5     ~5
              Defendant                                  (lndicale Citi:enship of'!'arlies in Item Ill)                                                                                      of Business In Another State

                                                                                                                          Citizen or Subject of a           [)     3         IX 3 Foreign Nation                                     iJ 6    [) 6
                                                                                                                            Forci rn Count
IV NATUREOFSUIT(l'Iace an                                 "Y" in 0. ne Box 0 ny)
                                                                              I                                                                                              CJ'IC k I1ere or: NMure ors•. Lill c () de Descnnt1ons.
I             CONTRlir'r                .    .                            TORTS         .·                                  I(@
                                                                                                                                    .,   •K      1Nll.'LTY·                      ll'AN"'"llfiTCY                         OTHER STATUTES              I
i:i( 110 Insurance                                PERSONAL IN.JURY               PERSONAL INJURY                          0 625 Drng Related Seizme                D 422 Appeal 28 use 158                          [) 375 False Claims Act
0 120 Marine                                 0    310 Airplane                 0 365 Personal Injury •                          of Property 21USC881               0 423 Withdrawal                                 0 376 Qui Tam (31 USC
CJ 130 Miller Act                            0    315 Aitplane Product               Product Liability                    0 690 Other                                    28USC 157                                         3729(a))
CJ 140 Negotiable Instrument                           Liability               0 367 Health Care/                                                                                                                   0 400 State Reappo1tionment
0 150 Recovery of' Overpayment               0    320 Assault. Libel &               Pharmaceutical                                                                    ~t.rcl'.•U:]!K;I;\'. u:n.<i<•·•·r~           0 410 Antitrust
       & Enforcement of.Judgment                       Slander                       Personal lnjmy                                                                0 820 Copyrights                                 0 430 13anks and 13anking        _,
n 15 I Medicare Act                          IJ   330 Federal Employers'             Product Liability                                                             IJ 830 Patent                                    n 450 Commerce
0 152 Recovery of Defaulted                            l.iabilily              0 368 Asbestos Personal                                                             D 835 Patent - Abbreviated                       O 460 Deportation
       Student Loans                         IJ   340 Marine                         Injmy Product                                                                        New Drug Application                      0 470 Racketeer Influenced and
       (Excludes Vctcrnns)                   0    345 Marine Product                 Liability                                                                     0 840 Trndemark                                        Corrnpt Organizations
0 153 Recovery of Overpayment                          Liability                PF,RSONAL PIWPERTY                                   . LAB'"                           -~·   ...lul.J. ,,Slil'   Ill.JI:   ,·;\f.   0 480 Consumer Credit
       of Veteran's 13eneflts                [)   350 Motor Vehicle            0 370 Other Fraud                          0 710 Fair Labor Standards               [) 86 I HlA ( 139511)                            0 490 Cable/Sat TV
iJ \60 Stockholders' Suits                   IJ   355 Motor Vehicle            0 371 Truth in Lending                             Act                              IJ 862 Black Lung (923)                          iJ 850 Securities/Commodities/
!J 190 Other Contract                                 Product Liability        0 380 Other Personal                       IJ 720 Labor/Management                  D 863 DIWC/DIWW (405(g))                                Exchange
0 195 Contract Product Liability             [)   360 Other Personal                 Property Damage                              Relations                        0 864 SS ID Title XVI                            0 890 Other Statuto1y Actions
0 196 Franchise                                       Injury                   D 385 Property Damage                      D 740 Railwny Labor Act                  [) 865 RSI (405(g))                              D 891 Agricultural Acts
                                             0    362 Personal Injury •              Product Liability                    0 75 l Family and Medical                                                                 0 893 Environmental Matters
                                                      Medical Malpractice                                                         Leave Act                                                                         IJ 895 Freedom of Information
I         REAJ,. PROPERTY               ·.          C1V1J; RIGHTS               l'RTS   INH'ill•,l'E',l',1.'.,l'J;f·•NS   0 790 Other Labor Litigation               FEDE RAJ, 1'AX SUITS                                  Act
 0    210 Land Condemnation                  0    440 Other Civil Rights            lfobcns Corpus:                       IJ 791 Employee Retirement               0 870 Taxes (U.S. Plaintiff                      IJ 896 Arbitration
 0    220 Foreclosure                        0    441 Voting                   IJ   463 Alien Detainee                           Income Security Act                     or Defendant)                              0 899 Administrative Procedure
 0    230 Rent Lease & Fjectment             0    442 Employment               0    510 Motions to Vacnte                                                          0 871 IRS··Third Party                                  Act/Review or Appeal of
 0    240 Torts to Land                      D    443 Housing/                          Sentence                                                                         26 USC 7609                                       Agency Decision
 0    245 Tort Product Liability                      Accommodations           0    530 General                                                                                                                     0 950 Constitutionality of
 0    290 All Other Real Property            0    445 Amer. w/Disabilities •   0    535 Death Pennl ty                           IMMIGMTION·· >                                                                            State Statutes
                                                      Employment                    Other:                                0 462 Naturalization Application
                                             0    446 Amer. w/Disabilitics -   [)   540 Mandamus & Other                  [) 465 Other Immigration
                                                      Other                    0    550 Civil Rights                             Actions
                                             0    448 Education                [)   555 Prison Condition
                                                                               [)   560 Ci vi 1 Detainee •
                                                                                        Conditions of
                                                                                        Confinement
V. ORIG IN                (/'lace an")(" in One 13o.r0n(Y)
~I         Original            CJ 2 Removed from                    CJ 3       Remanded from                      lJ 4 Reinstated or          CJ 5 Trnnsferred from                       CJ 6 Multidistrict                 CJ 8 Multidistricl
           Proceeding               State Cot111                               Appellate Court                         Reopened                    Another District                            Litigation·                        Litigation •
                                                                                                                                                     (s .1ecifY)                                      Transfer                    Direct File
                                                    Cite the U.S. Civil Statute under which you are filing (Do not cite/111'/sdlctional statutes unless diversity):
VI CAUSE OF ACTION 28 U.S.C..                                            2201· 28 U.S.C.                     1332 a
       '         ·                                  Bnef descnptton of cause:
                                                     Insurance Covera e
VII. REQUESTED IN     0 CHECK IF TlllS TS A CLASS ACTION                                                                     DEMAND$                                                   CHECK YES only if demunded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                                                      JURY DEMAND:         CJ Yes     ).<!No
VIII. RELATED CASE(S)
                       (See i11structinns):
      IF ANY                                JUDGE                                                                                                             ............. DOCK ET NUMBER
Di\TE                                                                               STGNATURE or ATTORNEY OF RECORD
    12/13/2018                                                                      Isl Jennifer H. Mastrorocco
    FOi\ OFFICE lJSE ONLY

      RECEIPT ii                       AMOUNT                                           APPLYING IFP                                                  Case: 4:18-cv-00094
                                                                                                                                                      Assigned To : Nuffer, David
                                                                                                                                                      Assign. Date: 12/13/2018       .
                                                                                                                                                      Description: Horace Mann Companies, The v. Madsen et al.
